Citation Nr: 1231939	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-00 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to December 1982, and from February 1984 to March 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's March 2009 claims for entitlement to service connection for PTSD and entitlement to a TDIU.

In his January 2010 substantive appeal, the Veteran requested a hearing with a Decision Review Officer (DRO).  However, later in January 2010, the Veteran cancelled his request for the hearing.

In October 2010, the Board reopened and remanded the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder, and remanded his claim for entitlement to a TDIU, to the RO for additional development.  In July 2011, the Board denied the Veteran's claims.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Veteran and the Secretary of VA filed a joint motion to vacate the Board decision and remand it for compliance with the instructions in the joint motion.  The Court granted the motion that same month.  The case has been returned to the Board for further appellate consideration.

In August 2012, the Veteran's attorney submitted a private medical statement on the Veteran's behalf.  Although the statement was submitted without a waiver of initial RO review, it is being addressed in the remand below.  The Board notes that because the appeal is being remanded to the RO for additional development and consideration, the Veteran will not be prejudiced in this regard.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Following the January 2012 joint motion, the Veteran's attorney informed VA in August 2012 that he continues to receive psychiatric treatment from both VA and a private psychiatrist.  The attorney correctly asserted that these treatment records must be obtained prior to a decision in this case.  Therefore, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his acquired psychiatric disorder, to include PTSD and a depressive disorder, which is not already of record.  Thereafter, any identified records, to include those from the San Juan, Puerto Rico VAMC facilities dated from March 2010 to the present, that are not already included in the claims file, should be obtained for consideration in the Veteran's appeal.

The Board notes that it received one such private treatment record, from Dr. V., in August 2012.  While Dr. V. provided diagnoses of PTSD and depression and an opinion linking those diagnoses to the Veteran's reported in-service stressors, a remand remains necessary in order to obtain the documentation necessary to confirm the reported stressors.

In that regard, the Veteran's attorney asserted that the Veteran's complete unit and personnel records should be obtained in order to corroborate the Veteran's claimed stressors.  While the RO obtained the Veteran's service personnel records pertaining to PTSD in June 2009, only 3 pages of records were available.  Consequently, on remand, the RO should obtain the Veteran's complete unit and personnel records.

Following completion of the above, the Veteran should be provided with a new VA examination in order to obtain etiological opinions as to all diagnosed psychiatric disorders, to include those identified in the newly-obtained VA and private treatment records.  The examiner should provide a rationale for all opinions provided, citing to the Veteran's records as needed.

The Board notes that the issue of entitlement to a TDIU is inextricably intertwined with the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder.  See Moffitt v. Brown, 10 Vet.App. 214, 222 (1997); see also Babchak v. Principi, 3 Vet.App. 466, 467 (1992).  Accordingly, that issue is remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's complete unit and service personnel records from the appropriate source.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Give the Veteran an opportunity to identify any healthcare provider who treated him for any acquired psychiatric disorder, to include PTSD and a depressive disorder, since service.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the San Juan, Puerto Rico VAMC facilities dated from March 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

3.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of any identified acquired psychiatric disorder, to include PTSD and a depressive disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all psychiatric disorders found to be present.  With respect to each psychiatric disorder found, the examiner should opine whether it is at least as likely as not related to the Veteran's military service.  The examiner should also describe the effect(s) of the Veteran's psychiatric disorder(s) on his ability to secure and maintain gainful employment.

The examiner should consider all of the evidence of record, including the Veteran's lay statements and medical records.  Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence as well as all applicable PTSD provisions.  38 C.F.R. § 3.304 (2011).  If either claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



